Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.            Claims 1-11 and 13-15 are directed to allowable claims.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 17, previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicant has amended non-elected, withdrawn claims 16 and 17 to contain the same limitations as those in allowable claims, it is clear that applicant has fulfilled the conditions for rejoinder of claims 16 and 17 to claims 1-11 and 13-15.  Claims 16 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/16/2022 is hereby withdrawn.
4.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
5.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William Lambert on July 12, 2022.  
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A composition, comprising:
a thiol-terminated polysulfide prepolymer;
a [[thiol-terminated]] polysulfide cure activator;
a [[thiol-terminated]] polysulfide cure accelerator; 
a porous material; and
a synergist, wherein the synergist comprises a polyether having a number average molecular weight less than 5,000 Da, wherein molecular weight is determined by gel permeation chromatography, and 
wherein the composition comprises from 0.1 wt. % to 10 wt% of the synergist, wherein wt% is based on the total weight of the composition. 

	Written descriptive support for this amendment is found at paragraph [0466] of applicants’ published application, i.e., US PG PUB 2020/0317918.

Claim 12 is cancelled as follows:
12.	(Cancelled). 
Claims 18-22 are cancelled as follows:
18-22.	(Cancelled).

6.	These claims are renumbered as follows:
Claim 1-11 remain as Claims 1-11.
Claim 13 becomes Claim 12, which depends on claim 1; reads as “The composition of claim 1”.
Claim 14 becomes Claim 13, which depends on claim 1; reads as “A cured composition prepared from the composition of claim 1”. 
Claim 15 becomes Claim 14, which depends on claim 13; reads as “A part comprising the cured composition of claim 13.”
Claim 16 becomes Claim 15, which depends on claim 1; reads as “A method of sealing a part, comprising: applying the composition of claim 1”. 
Claim 17 becomes Claim 16, which depends on claim 15; reads as “A part sealed using the method of claim 15.”

Reasons for Allowance
7.	Claims 1 and 13 were amended to include the limitation “thiol-terminated polysulfide prepolymer” which is supported at paragraph [0052] of applicants’ published application, i.e., US PG PUB 2020/0317918.
	See Claim Amendment filed 04/18/2022. 
8.	The objection to the specification set forth in paragraph 14 of the previous Office action mailed 02/16/2022 is no longer applicable and thus, withdrawn because the applicants amended page 22, paragraph [170] to correct its informality.
	See amendment to specification filed on 04/18/2022.
9.	The claim objection set forth in paragraph 15 of the previous Office action mailed 02/16/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 7 and 8 to correct their informalities. 
	See Claim Amendment filed 04/18/2022.
10.	The present claims are allowable over the prior art references of record, namely, Echigoya et al. (WO 2014/021067; utilized US 9,663,619 as its English equivalent), Saito et al. (US 2009/0118401), Fishel et al. (US 2018/0312714), and Shinohara et al. (US 2006/0115669).
11.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 8-10 of their Remarks filed 04/18/2022, together with the Examiner’s amendment agreed on 07/12/2022, the 103 rejections of record as set forth in paragraphs 16 and 17 of the previous Office action mailed 02/16/2022 deemed to be overcome.  In particular, none of these references relied upon individually or in combination teaches or would have suggested the claimed composition comprising a thiol-terminated polysulfide prepolymer, a polysulfide cure activator, a polysulfide cure accelerator; a porous material, and
a synergist, wherein the synergist comprises a polyether having a number average molecular weight less than 5,000 Da, wherein molecular weight is determined by gel permeation chromatography, and wherein the composition comprises from 0.1 wt. % to 10 wt% of the synergist, wherein wt% is based on the total weight of the composition.
Accordingly, claims 1-11 and 13-17 are deemed allowable over the prior art references of record.

Correspondence
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764